                                                                          1
                                                                          2
                                                                          3
                                                                          4                           IN THE UNITED STATES DISTRICT COURT

                                                                          5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7   MOHAMMED ZARIN KHAN,                                   No. C 19-5688 WHA (PR)
                                                                          8                  Petitioner,
                                                                          9                                                          ORDER OF DISMISSAL
                                                                                v.
                                                                         10   PATRICK COVELLO,
                                                                         11
United States District Court




                                                                                             Respondent.
                                                                                                                           /
                               For the Northern District of California




                                                                         12
                                                                         13          Petitioner, a California prisoner proceeding pro se, filed this habeas petition on
                                                                         14   September 10, 2019. On the same day, the clerk notified petitioner that he must submit either
                                                                         15   the filing fee or a completed application to proceed in forma pauperis (“IFP”). Along with this
                                                                         16   notice, the clerk mailed to petitioner an IFP application, instructions, and a stamped return
                                                                         17   envelope. The notice informed petitioner that the case would be dismissed if he did not either
                                                                         18   pay the fee or file the completed IFP application within 28 days. More than 28 days have
                                                                         19   passed and petitioner has not filed a completed IFP application, paid the filing fee, shown cause
                                                                         20   why not, or requested an extension of time to do so. This case is DISMISSED without prejudice.
                                                                         21          A certificate of appealability will not be issued because no reasonable jurist would find
                                                                         22   that dismissal is not warranted.
                                                                         23          The Clerk shall enter judgment and close the file.
                                                                         24          IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: November 5            , 2019.
                                                                                                                               WILLIAM ALSUP
                                                                         27                                                    UNITED STATES DISTRICT JUDGE

                                                                         28
